Case: 4:19-cr-00554-AGF-PLC Doc. #: 83 Filed: 06/11/20 Page: 1 of 3 PageID #: 178
Case: 4:19-cr-00554-AGF-PLC Doc. #: 83 Filed: 06/11/20 Page: 2 of 3 PageID #: 179




     II
t   Case: 4:19-cr-00554-AGF-PLC Doc. #: 83 Filed: 06/11/20 Page: 3 of 3 PageID #: 180



                                     MAiLE:D t-ROM
                                 ST. CHARLES COUNTY
                                  DETENTION CENTER




                          \-lwoV\2>          ~u~~                                                                                   D
                                                                                                        -      I   f 1 2020
                           111 ~\ ~ \
                                                                                                                   MAIL
                               !: . \~lo
                                              • (oOi        r ~ li1 11 1111llilll11i 1 i111l 1 lii1 1 1l111 1 liiiill1l 1 1111lil
                                                       JIJ,i.
